 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  CASE NO. 2:16-CR-00062-JAM
12                                Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                TIME PERIODS UNDER SPEEDY TRIAL
13                         v.                   ACT; FINDINGS AND ORDER
14   KENLEY BLACK,                              DATE: October 30, 2018
                                                TIME: 9:15 a.m.
15                                Defendant.    COURT: Hon. John A. Mendez
16

17                                         STIPULATION

18        Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20        1.     By previous order, this matter was set for status on October 30, 2018. Due to

21 the Court’s unavailability, this matter was rescheduled for November 13, 2018.

22        2.     By this stipulation, the parties now move to continue the status conference

23 until November 27, 2018, and to exclude time between October 30, 2018, and November

24 27, 2018, under Local Code T4.
25        3.     The parties agree and stipulate, and request that the Court find the

26 following:

27               a)     The government has represented that the discovery associated with

28        this case includes approximately 2,000 pages of discovery. This discovery consists


      STIPULATION REGARDING EXCLUDABLE TIME     1
      PERIODS UNDER SPEEDY TRIAL ACT
 1       of police reports, reports of interviews, bank records, and other financial documents.

 2       All of this discovery will be produced directly to defense counsel.

 3              b)     Counsel for defendant took over this case in July 2018.

 4              c)     Counsel for defendant desires additional time review the discovery,

 5       consult with her client, conduct further research/investigation based on review of

 6       the discovery, and to otherwise prepare for trial.

 7              d)     Counsel for defendant believes that failure to grant the above-

 8       requested continuance would deny her the reasonable time necessary for effective

 9       preparation, taking into account the exercise of due diligence.

10              e)     Based on the above-stated findings, the ends of justice served by

11       continuing the case as requested outweigh the interest of the public and the

12       defendant in a trial within the original date prescribed by the Speedy Trial Act.

13              f)     For the purpose of computing time under the Speedy Trial Act, 18

14       U.S.C. § 3161, et seq., within which trial must commence, the time period of

15       October 30, 2018 to November 27, 2018, inclusive, is deemed excludable pursuant to

16       18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

17       continuance granted by the Court at defendant’s request on the basis of the Court’s

18       finding that the ends of justice served by taking such action outweigh the best

19       interest of the public and the defendant in a speedy trial.

20 ///

21 ///

22 ///

23 ///

24 ///
25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME       2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.    Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.
4         IT IS SO STIPULATED.

5

6
     Dated: October 16, 2018                        MCGREGOR W. SCOTT
7                                                   United States Attorney
8
                                                    /s/ JUSTIN L. LEE
9                                                   JUSTIN L. LEE
                                                    Assistant United States Attorney
10

11
     Dated: October 16, 2018                        /s/ LINDA ALLISON
12                                                  LINDA ALLISON
13                                                  Counsel for Defendant
                                                    KENLEY BLACK
14

15

16

17                                 FINDINGS AND ORDER

18        IT IS SO FOUND AND ORDERED this 17th day of October, 2018.

19
                                                   /s/ John A. Mendez
20                                            THE HONORABLE JOHN A. MENDEZ
                                              UNITED STATES DISTRICT COURT JUDGE
21

22

23

24
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
